COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Tetra Technologies, Inc. v. David Alleman and Alleman
                            Consulting, LLC

Appellate case number:      01-19-00049-CV

Trial court case number:    2018-66742

Trial court:                269th District Court of Harris County

       Baker Botts L.L.P. and counsel Elizabeth D. Flannery, Macey Reasoner Stokes,
Paul R. Morico, Amy Pharr Hefley, and Gavin Villareal have filed an unopposed motion
to withdraw and substitute counsel for appellant, Tetra Technologies, Inc. See TEX. R.
APP. P. 6.5. The motion is granted.
      The Clerk of this Court is directed to note the withdrawal of Baker Botts L.L.P.
and counsel Elizabeth D. Flannery, Macey Reasoner Stokes, Paul R. Morico, Amy Pharr
Hefley, and Gavin Villareal as counsel for appellant; and to substitute J. Stephen Barrick
of Hicks Thomas LLP as counsel for appellant on the docket of this Court.
       It is so ORDERED.

Judge’s signature: /s/ Julie Countiss
                    Acting individually      Acting for the Court

Date: ___June 18, 2019__